Citation Nr: 0906091	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as gastrointestinal or stomach 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1991 to July 
1991, from May 2000 to January 2001, and from October 2002 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

On March 20, 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On March 20, 2008, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran's representative that the Veteran was satisfied with 
the recent grant of a total disability rating based upon 
unemployability of the individual (TDIU), and as such wished 
to withdraw the pending appeal regarding service connection 
for GERD.  

Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


